Citation Nr: 0125996	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-12 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left distal fibula, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel






INTRODUCTION

The veteran had active service from December 1978 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied an increased rating for 
residuals of a fracture of the left distal fibula.  At the 
time of the rating decision, the veteran's disability was 
rated as 10 percent disabling.  The veteran requested a VA 
examination in lieu of a hearing.  After the VA examination, 
the RO issued a supplemental statement of the case (SSOC) and 
a new decision increasing the veteran's disability rating to 
20 percent.  Since this is not the full benefit sought, the 
issue remains on appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The residuals of a fracture of the left distal fibula 
have resulted in a marked limitation of motion of the ankle.

3.  There is currently no ankylosis of the ankle.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
fracture of the left distal fibula greater than 20 percent 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270 and 5271 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the SSOC and the letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes VA treatment records from 
1999 and 2000, a VA examination report and the veteran's 
statements.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
increased rating for residuals of a fracture of the left 
distal fibula.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran's service medical records indicate that in March 
1981 he fell on some stairs and fractured his left ankle.  
His ankle was put in a cast that was removed in April 1981.  
Treatment notes in his service medical records indicated he 
continued to have problems with his left ankle throughout 
1981.  In January 1990, the veteran was granted service 
connection for residuals of a left ankle fracture initially 
rated as 10 percent disabling.

The veteran filed a claim for an increased rating for 
residuals of a fracture of the left distal fibula in June 
1999.  At that time, the veteran's disability was rated as 10 
percent disabling.  A VA MRI report from May 1999 indicated 
as an impression that the veteran had an area of minimal 
abnormality of signal of the distal fibula that may be 
related to prior trauma.  The finding was characterized as 
nonspecific "but may be related to a healing fracture."  
The report also noted that osteomyelitis could not be ruled 
out.  An accompanying treatment record developed in April 
1999 documents findings of swelling and tenderness.  An x-ray 
report in April 1999 was interpreted to reveal a solidly 
healed fracture site with good alignment and no joint 
extension.

An August 1999 decision by the RO continued the veteran's 
rating at 10 percent.  The veteran appealed the decision.  In 
April 2000, the veteran had a bone scan done at a VA 
facility.  It was noted that the study was being conducted 
because of a recent MRI demonstrating a questionable 
neoplasm.  There were no areas of abnormally increased or 
decreased radiotracer activity especially within the lower 
legs to suggest fracture, infection, or neoplasm.  The 
physician's impression noted that it was an unremarkable bone 
scan with no abnormalities to suggest neoplasm.  Radiographic 
studies reiterated those finding reported in April 1999.

In lieu of a hearing, the veteran requested a VA exam.  A VA 
exam was conducted in April 2001.  At such time, history was 
furnished to the effect that he had fractured an ankle in a 
fall and that he had been treated with a cast.  His 
occupational background was as an aircraft electrician, but 
he had been unemployed for the past eight months.  On 
examination, the veteran walked with a limp and seemed 
hesitant to put his weight down on the left foot.  The 
veteran's foot showed normal conformity without swelling.  
There was tenderness about the foot, ankle, and leg, but the 
examiner could not identify the area that was outstanding.  
The veteran resisted ankle movement such that his ankle moved 
from 20 to 30 degrees of plantar flexion.  The veteran's 
ankle did not dorsi flex or plantar flex outside those 
limits.  According to the veteran, inversion and eversion 
were very restricted and painful.  The examiner diagnosed the 
veteran with residuals of fracture of the left distal fibula.  
The report noted that the examiner did not know why the 
veteran had the pain of which he complained.

Although the examiner noted at the time of the April 2001 
examination that the case file was not available, the Board 
finds that the examiner had knowledge of the veteran's 
history which was sufficient to allow him to offer an 
accurate assessment of the severity of the disability.  In 
this regard, the Board notes that the VA General Counsel, in 
a precedent opinion, indicated that 38 C.F.R. §4.1 does not 
require a medical records review in all circumstances where a 
rating examination is conducted, nor must the medical history 
of a disability be obtained from the examiner's review of 
prior medical records as opposed to the oral report of the 
person examined or summaries provided by the rating board 
requesting the examination.  The VA General Counsel has 
concluded that an examiner's review of a veteran's prior 
medical records may not be necessary in all cases, depending 
upon the scope of examination and the nature of the findings 
and conclusions.  VAOPGCPREC 20-95 (July 14, 1995).  The 
Board notes that the veteran's April 2001 examination report 
includes a history obtained from the veteran.  The 
examination report clearly reflects that the examiner had a 
suffiecently accurate understanding of the veteran's history.  
Therefore, the fact that the examiner did not have access to 
the veteran's claims file was inconsequential.

In August 2001, the RO sent the veteran an SSOC with a new 
decision.  This decision increased the veteran's disability 
rating to 20 percent for residuals of a fracture to the left 
distal fibula.  The veteran continued the appeal.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  38 U.S.C.A. 
§1155 .  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5271 provides for a 10 percent disability 
rating where there is moderate limitation of motion of the 
ankle.  A 20 percent rating is warranted where there is 
marked limitation of motion of the ankle.  This is the 
maximum rating assignable under this code.

Diagnostic Code 5270 provides for a 20 percent disability 
rating where there is ankylosis of the ankle resulting in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted where there is ankylosis of the ankle resulting in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees.  A 40 percent rating is warranted 
where there is ankylosis of the ankle resulting in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.

IV.  Analysis

The veteran's April 2001 VA examination indicates that he has 
tenderness about the foot, ankle, and leg.  The veteran 
resisted ankle movement such that his ankle moved from 20 to 
30 degrees of plantar flexion.  The veteran's ankle did not 
dorsi flex or plantar flex outside those limits.  According 
to the veteran, inversion and eversion were very restricted 
and painful.
 
Although the veteran's 1999 MRI indicated the possibility of 
osteomyelitis, subsequently conducted studies have ruled out 
findings in this regard.

The veteran's current disability does not meet the 
requirements for rating under Diagnostic Code 5270, as this 
code contemplates ankylosis of the joint in question.  The 
veteran has not been diagnosed with ankylosis of the ankle 
nor are there findings as to such.  Therefore, he cannot be 
given a higher disability rating under this Diagnostic Code, 
and he is currently in receipt of the highest rating 
assignable under Diagnostic Code 5271.

Accordingly, the Board concludes that the veteran's service-
connected disability has resulted in a marked limitation of 
motion of the ankle and meets the requirements for a 20 
percent rating under Diagnostic Code 5271.


V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  There is no evidence on the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected disability significantly interferes with his 
employment.  The Board also notes that his current rating 
contemplates a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the left distal fibula, currently rated as 20 
percent disabling, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

